DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 2/8/2021 for application number 15/750,953. 
Claims 1-4, 6-7, 9-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  these claims recite, “omni-window” where “omni window” (omitting the dash between the words) was apparently intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-13
Independent claims 1 and 9 recite, “… until the sub-content is switched to the main content.” This limitation does not make sense – the main content should be switched to the sub-content. For prior art examination, the Examiner assumes “… until the main content is switched to the sub-content” was intended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
.
Claim 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Kaeser et al. (Pub. No. 2017/0228922) and Portal Video Game (see NPL attached to Final Rejection of 1/8/2020). 

In reference to claim 1, Barnett teaches an information processing device comprising: an omni window display control unit that controls display of an omni window having one or more windows arranged on a display, each window of the omni window providing sub-content (portals are displayed, through which different content is visible, para. 0034-37, figs. 5-7) that can be viewed from a free viewpoint space of main content currently being displayed (panorama or 3d space is main content, para. 0007, 0026); and a content switching unit that switches the sub- content to the main content in response to a motion of a viewer passing through the omni window within the free viewpoint space … (content is transitioned in response to the user zooming into the portal, para. 0026, 0034-38); and an omni window display position determination unit that determines a position and a size of each of the one or more windows of the omni window to be displayed on the main content (portals have different sizes and positions which are determined, fig. 6).

Kaeser teaches in which the content switching unit converts a perceived size of a viewer when switching the sub-content to the main content by adapting a height of a viewpoint position and a distance of the viewer in the free viewpoint space (perceived size of viewer is changed after a transition by changing the user’s distance and viewport height, so that the user can perceives their size as relatively larger or smaller, para. 0028-31, 0017, figs. 4A-4C, 5A-5C).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Kaeser before the earliest effective filing date, to modify the content transition as disclosed by Barnett to include changing a user’s perceived size as taught by Kaeser.
One of ordinary skill in the art would be motivated to modify the content transition of Barnett to include the changing of a user’s perceived size of Kaeser because it would allow a user to experience virtual environments with different perspectives (Kaeser, para. 0017).
However, Barnett and Kaeser do not explicitly teach as a distance between the viewer and omni window decreases on the display, a size of each of the one or more windows within a field of view of the viewer increases until the sub-content is switched to the main content.
Portal teaches as a distance between the viewer and omni window decreases on the display, a size of each of the one or more windows within a field of view of the viewer increases until the sub-content is switched to the main content (See, in particular, images 2-5. The user walks towards a portal, so the portal’s size in the user’s field of view increases until the user has been transported through the portal; for a plurality of windows of the omni window, please see the note on allowable subject matter below).
Portal before the earliest effective filing date, to modify the content transition as disclosed by Barnett to include the user movement as taught by Portal.
One of ordinary skill in the art would be motivated to modify the content transition of Barnett to include the user movement of Portal because the user interaction mechanism for transitioning between content as taught in Portal is a well-known and intuitive to users.
In reference to claim 2, Barnett teaches the information processing device according to claim 1, further comprising a sub-content searching unit that selects the sub-content as a candidate for a display switching destination from the main content currently being displayed (portals are selected according to current display and position in the environment, para. 0026-30, 35).
In reference to claim 3, Barnett teaches the information processing device according to claim 2, wherein the sub-content searching unit selects the sub- content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition (information within screen, and viewing situation, para. 0026-30, 35).
In reference to claim 7, Barnett teaches the information processing device according to claim 1, further comprising an omni window display update unit that updates display of the omni window in line with a movement of a viewer within the free viewpoint space of the main content (user’s movements change content in portals, para. 0034-38).

In reference to claim 9, Barnett teaches an information processing method (para. 0041) comprising: displaying an omni window having one or more windows arranged on a display, each window of the omni-window providing sub-content (portals are displayed, through which different content is visible, para. 0034-37, figs. 5-7) that can be viewed from a free viewpoint space of main content currently being displayed (panorama or 3d space is main content, para. 0007, 0026); and switching the sub-content to the main content in response to a motion of a viewer passing through the omni window within the free viewpoint space … (content is transitioned in response to the user zooming into the portal, para. 0026, 0034-38); and determining a position and a size of each of the one or more windows of the omni window to be displayed on the main content (portals have different sizes and positions which are determined, fig. 6).
However, Barnett does not explicitly teach converting a perceived size of a viewer when switching the sub-content to the main content by adapting a height of a viewpoint position and a distance of the viewer in the free viewpoint space.
Kaeser teaches converting a perceived size of a viewer when switching the sub-content to the main content by adapting a height of a viewpoint position and a distance of the viewer in the free viewpoint space (perceived size of viewer is changed after a transition by changing the user’s distance and viewport height, so that the user can perceives their size as relatively larger or smaller, para. 0028-31, 0017, figs. 4A-4C, 5A-5C).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Kaeser before the earliest effective filing date, to modify the content transition as disclosed by Barnett to include changing a user’s perceived size as taught by Kaeser.
One of ordinary skill in the art would be motivated to modify the content transition of Barnett to include the changing of a user’s perceived size of Kaeser because it would allow a user to experience virtual environments with different perspectives (Kaeser, para. 0017).
However, Barnett and Kaeser do not explicitly teach determining a position and a size of each of the one or more windows of the omni window to be displayed on the main content such that as a distance between the viewer and omni window decreases on the display, a size of each of the one or 
Portal teaches determining a position and a size of each of the one or more windows of the omni window to be displayed on the main content such that as a distance between the viewer and omni window decreases on the display, a size of each of the one or more windows within a field of view of the viewer increases until the sub-content is switched to the main content (See, in particular, images 2-5. The user walks towards a portal, so the portal’s size in the user’s field of view increases until the user has been transported through the portal; for a plurality of windows of the omni window, please see the note on allowable subject matter below).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, and Portal before the earliest effective filing date, to modify the content transition as disclosed by Barnett to include the user movement as taught by Portal.
One of ordinary skill in the art would be motivated to modify the content transition of Barnett to include the user movement of Portal because the user interaction mechanism for transitioning between content as taught in Portal is a well-known and intuitive to users.

In reference to claim 11, Kaeser further teaches the information processing device according to claim 1, further comprising a user interface for designating the perceived size of the user (displayed buttons allow user to change perceived size, para. 0035-36).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Kaeser et al. (Pub. No. 2017/0228922), and Portal Video Game (see NPL attached to Final Rejection of 1/8/2020) as applied to claim 1 above, and in further view of Barnett et al. (Pub. No. 2015/0234547) or “Barnett 2”. 

In reference to claim 4, Barnett teaches the information processing device according to claim 1, further comprising a within-sub-content display position determination unit that determines a viewpoint position and a line-of-sight direction (position and line of sight are determined to provide preview into portals, para. 0034-38).
Barnett, Kaeser, and Portal do not explicitly teach reproduction time within the sub-content of a display switching destination.
Barnett 2 teaches reproduction time within the sub-content of a display switching destination (para. 0026, 28).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, and Barnett 2 before him at the time of filing, to modify the sub-content as disclosed by Barnett to include reproduction time as taught by Barnett 2.
One of ordinary skill in the art would be motivated to modify the sub-content of Barnett to include the reproduction time of Barnett 2 because it would help provide more relevant and cohesive content to the user (Barnett 2, para. 0026, 28).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of and Portal Video Game (see NPL attached to Final Rejection of 1/8/2020) as applied to claim 1 above, and in further view of Satori et al. (Pub. No. 2017/0169540).

In reference to claim 6, Barnett teaches the information processing device according to 10claim 1, wherein the omni window display control unit arranges the omni window within the free viewpoint space of the main content with a display position and a display size determined by the omni window display position 15determination unit and displays a free viewpoint of the sub-content watchable while being looked in through a window in the omni window (portals are controlled as the user moves in the environment to provide a preview through the portal, para. 0034-38).
However, Barnett, Kaeser, and Portal do not explicitly teach a free viewpoint video.
Satori teaches a free viewpoint video (fig. 2A, para. 0095-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, and Satori before him at the time of filing, to modify the sub-content as disclosed by Barnett to include video as taught by Satori.
One of ordinary skill in the art would be motivated to modify the sub-content of Barnett to include the video of Satori because it allow users to explore more types of content.

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Kaeser et al. (Pub. No. 2017/0228922) and Portal Video Game (see NPL attached to Final Rejection of 1/8/2020) as applied to claims 1 and 9 above, and in further view of Chan et al. (Pub. No. 2009/0160851) and Bares et al. (Pub. No. 2013/0135315). 

In reference to claim 12, Barnett, Kaeser, and Portal do not explicitly teach the information processing device according to claim 1, wherein a reproduction position within the sub-content is determined based on an analysis of past viewing history associated with the viewer to determine viewing information and generating a score associated with the viewing information on the basis of a unit of time, unit of space.
Chan teaches wherein a reproduction position within the sub-content is determined based on an analysis of past viewing history associated with the viewer to determine viewing information (position is determined by analyzing past viewing information of viewers, para. 0015-17) and generating a score associated with the viewing information on the basis of a unit of time, unit of space (score generated based on time spent in location and location, para. 0015-17). 
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, and Chan before the earliest effective filing date, to modify the subcontent as disclosed by Barnett to include the position determination as taught by Chan.
One of ordinary skill in the art would be motivated to modify the subcontent of Barnett to include the position determination of Chan because it helps identify interesting parts of virtual environments (Chan, para. 0007).
However, Barnett, Kaeser, Portal, and Chan do not explicitly teach generating a score associated with the viewing information on the basis of a unit of field of view.
Bares teaches generating a score associated with the viewing information on the basis of a unit of field of view (rank of viewpoint based on field of view, para. 0188-92, 0285, 0017, 0052).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, Chan, and Bares before the earliest effective filing date, to modify the score as disclosed by Chan to include the field of view as taught by Bares.
One of ordinary skill in the art would be motivated to modify the score of Chan to include the field of view of Bares because it helps identify interesting parts of virtual environments (Bares, para. 0007).
In reference to claim 13, Barnett, Kaeser, and Portal do not explicitly teach the information processing method according to claim 9, comprising determining a reproduction position within the sub-content based on an analysis of past viewing history associated with the viewer to determine viewing information and generating a score associated with the viewing information on the basis of a unit of time, unit of space.
determining a reproduction position within the sub-content based on an analysis of past viewing history associated with the viewer to determine viewing information (position is determined by analyzing past viewing information of viewers, para. 0015-17) and generating a score associated with the viewing information on the basis of a unit of time, unit of space (score generated based on time spent in location and location, para. 0015-17). 
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, and Chan before the earliest effective filing date, to modify the subcontent as disclosed by Barnett to include the position determination as taught by Chan.
One of ordinary skill in the art would be motivated to modify the subcontent of Barnett to include the position determination of Chan because it helps identify interesting parts of virtual environments (Chan, para. 0007).
However, Barnett, Kaeser, Portal, and Chan do not explicitly teach generating a score associated with the viewing information on the basis of a unit of field of view.
Bares teaches generating a score associated with the viewing information on the basis of a unit of field of view (rank of viewpoint based on field of view, para. 0188-92, 0285, 0017, 0052).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Kaeser, Portal, Chan, and Bares before the earliest effective filing date, to modify the score as disclosed by Chan to include the field of view as taught by Bares.
One of ordinary skill in the art would be motivated to modify the score of Chan to include the field of view of Bares because it helps identify interesting parts of virtual environments (Bares, para. 0007).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses time, space, and FOV to determine a score, and generating a score by adding different factors is known generally in the art, there would not have been a rationale for modifying the existing references so a score is made for each factor, then summing the scores to generate a viewing information score. 
The Examiner notes that if claims 1 and 9 would be allowable if they were amended so that the omni window had a plurality of windows arranged on a display, and a size of each of the plurality windows within a field of view of the viewer increases until the main content is switched to the sub-content. While Barnett discloses a plurality of windows, and Portal discloses a single sub-content window that the viewer can move towards and through to switch content, even in combination, the prior art does not disclose an omni-window with a plurality of windows such that a size of each of the plurality windows within a field of view of the viewer increases until the main content is switched to the sub-content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174